
	
		III
		111th CONGRESS
		1st Session
		S. RES. 252
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 7, 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the taking of a photograph in
		  the Chamber of the United States Senate.
	
	
		That paragraph 1 of rule IV of the Rules
			 for the Regulation of the Senate Wing of the United States Capitol (prohibiting
			 the taking of pictures in the Senate Chamber) be temporarily suspended for the
			 sole and specific purpose of permitting the Senate Photographic Studio to
			 photograph the United States Senate in actual session on Tuesday, September 22,
			 2009, at the hour of 2:15 p.m.
		2.The
			 Sergeant at Arms of the Senate is authorized and directed to make the necessary
			 arrangements therefore, which arrangements shall provide for a minimum of
			 disruption to Senate proceedings.
		
